DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-5, drawn to an apparatus, classified in F25J 1/0204.
II. Claim 6-10, drawn to a method, classified in F25J 1/0052.

The species are as follows: 
Species 1 - Figure 1
Species 7 - Figure 7
Species 8 - figure 8
The species are independent or distinct because they have many mutually exclusive features, including, inter alia, the location of several of the sensors.  In addition, these species are not obvious variants of each other based on the current record.  It is noted that no other embodiments will be examined except for what is specifically elected hereby.
The election must be consistent with the specification and not enter new matter.  Therefore, the election options may be constrained depending on the initial species elected.  An election that introduces new matter is non-responsive.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  If it is determined that any claims are drawn to further subspecies, further election will be required.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 
The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack a special technical feature that distinguishes the species over the prior art for the following reasons: 
The common features are not a special technical feature as the common features do not make a contribution over the prior art in view of the applicant admitted prior art (Fig. 9). AAPA teaches a raw material gas liquefying device (fig. 9) comprising: 
a feed line (1) in which a raw material gas (raw material gas) flows through a raw material flow path of a heat exchanger (81-86), a liquefied refrigerant storage tank (40) which stores a liquefied refrigerant (therein) therein, and a feed system Joule-Thomson valve (16) in this order; 
a refrigerant circulation line (41) including a refrigerant liquefaction route (toward 36) and a cryogenic energy generation route (with turbines), wherein in the refrigerant liquefaction route, a refrigerant flows through a compressor (33, 32), a high-temperature-side refrigerant flow path (from compressor) of the heat exchanger (81-86), a circulation system Joule-Thomson valve (36), the liquefied refrigerant storage tank (40), and a first low-temperature-side refrigerant flow path (from 40) of the heat exchanger (81-86) in this order, and returns to the compressor (32, 33), while in the cryogenic energy generation route (with turbines), the refrigerant flows through the compressor (32, 33), an expansion unit (37, 38), and a second low-temperature-side refrigerant flow path of the heat exchanger (81-86) in this order, and returns to the compressor (32, 33), 

a controller (6) which determines whether or not the refrigerant storage tank (40) liquid level is within a predetermined allowable range, and is fully capable of manipulating an opening rate of the feed system Joule-Thomson valve (16) (PG. PUB. 7) to raise or lower the refrigerant storage tank liquid level and a temperature of the refrigerant at the exit of the high-temperature side refrigerant flow path.
Therefore the groups and species lack unity a posteriori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
January 20, 2022